Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments 
	The following is in response to the applicant’s remarks filed 04/28/22.
	The applicant argues that the proposed combination does not possess a reasonable expectation for success for arriving at the claimed invention as the teachings of the prior art teach a large number of possible combinations to be chosen in the coating layer. 
The examiner finds this unpersuasive as the prior art recognizes the claimed compounds Al2O3, ZrO2, and La2O3 to be commonly chosen for the purposed of protecting the cathode. Another reference providing evidence of this being Shin, US20150188144A1 which teaches Al2O3, ZrO2 and La2O3 to be used to prevent dissolution of Li from the cathode by the electrolyte [0007]. More examples showing Al2O3, ZrO2, and La2O3 to be commonly chosen coating materials are Park, US20170018767A1 [0042], and Karthikeyan, US20110076556A1[0077]. Moreover, Shin teaches that selection of the coating material may be a combination of metal oxide compounds [0050]. Then, it is reasonable to assume that one of ordinary skill in the art would arrive at the claimed combination given the common occurrence of mixing the claimed compounds in the prior art. 
Separately, the applicant argues that the claimed coating possesses unexpected results that would not have been known to one choosing from the possible combinations of coating materials taught in the prior art. 
The examiner respectfully disagrees as the cited figures show that the claimed combination of compounds at specific concentrations outperform a coating comprising a single compound. In figure 4, a coating layer of ZrO2 outperforms a coating layer of combined ZrO2 and AlO3. This demonstrates that the claimed improvement does not rely solely on the claimed combination, but also on specific concentrations of each compound in the coating layer. These concentrations are not claimed as to be commiserate with this result.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US20160260965A1 and Vissers, US20170279162A1.

Regarding claim 1, Wu teaches a cathode active material (cathode active material)[0005] comprising:
a plurality of cathode active compound particles (individual particles of cathode material)[0007], and
a coating disposed over each of the cathode active compound particles (coating on cathode particles)[0005]; 
the coating comprising at least one of a mixture of Al2O3 and ZrO2, or a mixture of La2O3 and Al2O3 (mixture of any two or more of to satisfy formula AxDy- wherein A can be Al or Zr and D can be O2) 
Wu does not teach wherein the coating comprising at least one of a mixture of Al2O3 and ZrO2, or a mixture of La2O3 and Al2O3.
Vissers teaches wherein the cathode material contains a coating material containing a combination of two or more wherein options include La2O3, Al2O3, and ZrO2 [0037]. Wu teaches the use of the listed compounds taught to be combined in Vissers providing evidence that they are art recognized substitutable equivalents. Then, the combinations taught in Vissers would have been obvious to one skilled in the art before the filing date as a simple substitution. 

Regarding claims 2, Wu teaches the cathode active material of claim 1.
	Further, Wu teaches wherein the coating comprises a mixture of Al2O3 and ZrO2 (protective material ZrO2 may include Al2O3)[0014][0015].
Wu does not teach, and the cathode active material comprises less than 5000 ppm Zr.
	However, the coating of cathode active materials with a protective material to reduce capacity fade is known [0004]. Moreover, it is known in the art that there is a balance between capacity loss due to replacement of active material weight % with protective coating weight %, and capacity loss due to unprotected cathode material reacting with the electrolyte. Then, finding the optimum concentration of protective material to include with the cathode active material to achieve the greatest capacity retention does not support patentability, and would have been obvious to one skilled in the art at the time of filing through routine optimization [MPEP 2144 II A]. 

Regarding claims 3 - 5, Wu makes obvious the cathode active material of claim 2. 
Wu does not teach wherein the cathode active material comprises less than 2000 ppm Zr, wherein the coating comprises equal to or less than 5000 ppm aluminum, or wherein the coating comprises equal to or less than 3000 ppm aluminum.
However, the coating of cathode active materials with a protective material to reduce capacity fade is known [0004]. Moreover, it is known in the art that there is a balance between capacity loss due to replacement of active material weight % with protective coating weight %, and capacity loss due to unprotected cathode material reacting with the electrolyte. Then, finding the optimum concentration of protective material to include with the cathode active material to achieve the greatest capacity retention does not support patentability, and would have been obvious to one skilled in the art at the time of filing through routine optimization [MPEP 2144 II A].

Regarding claim 6, Wu teaches the cathode active material of claim 1, 
Wu does not teach wherein the coating comprises a mixture of La2O3 and Al2O3 having a molar ratio of La to Al equal to 0.01 to 5.0.
Vissers teaches a lithium metal oxide cathode material [0036] with a protective 
coating wherein the coating comprises a mixture of Al2O3 and La2O3 (has a molar ratio of La:Al = 1:1)[0037]. The use of metal oxide protective coatings of electrode active materials is well known in the art, and the substitution of the coating mixture as in Vissers onto the cathode material of Wu is an obvious design choice, and would have been obvious to one skilled in the art before the filing date. 

Regarding claims 7 and 8, modified Wu teaches the cathode active material of claim 6. 
Wu does not teach wherein the coating comprises aluminum from 20 ppm to 5000 ppm and lanthanum from 20 ppm to 5000 ppm, or wherein the coating comprises aluminum from 20 ppm to 3000 ppm and lanthanum from 20 ppm to 2000 ppm
However, the coating of cathode active materials with a protective material to reduce capacity fade is known [0004]. Moreover, it is known in the art that there is a balance between capacity loss due to replacement of active material weight % with protective coating weight %, and capacity loss due to unprotected cathode material reacting with the electrolyte. Then, finding the optimum concentration of protective material to include with the cathode active material to achieve the greatest capacity retention does not support patentability, and would have been obvious to one skilled in the art at the time of filing through routine optimization [MPEP 2144 II A].

Regarding claim 11, Wu teaches the cathode active material of claim 1, 
Wherein the cathode active compound particles comprise a compound of Formula (X):
Liα Co1-x-y My Mnx Oδ  (X)
(Li1+x Niα Mnβ Coγ Mδ O2)[0071]
Wherein M is at least one element selected from the group consisting of B, Na, Mg, Ti, Ca, V, Cr, Fe, Co, Ni, Cu, Zn, Al, Sc, Y, Ga, Zr, Ru, and Mo; (M = Mg, Zn, Al, Ga, B, Zr, or Ti)[0071]
0.95≤α≤1.05; 0<x≤0.30; 0≤y≤0.10; 1.98≤δ≤2.04
(1≦z≦6; 0≦x″≦0.4; 0≦α≦1; 0≦β≦1; 0≦δ′≦1; and 0≦γ≦1; and 0≦γ≦1)[0071]

Regarding claim 12, Wu teaches the cathode active material of claim 11. 
Wu does not teach wherein 0.95≤α<0.99.
However, a prima facie case of obviousness exists where the claimed ranges do not overlap but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985))[MPEP 2144.05 I]. This teaching of Wu for the Li content in the cathode material between 1 – 1.4 [0071] is close enough to make obvious the claimed limitation.

Regarding claim 13, Wu teaches a cathode comprising the coated cathode active material of claim 1 (cathode material with coating)[0069][0071][0072].

Regarding claim 14, Wu teaches a battery cell (lithium secondary battery)[0085], comprising:
an anode comprising an anode current collector (negative electrode)[0085],
the cathode according to claim 13 (positive electrode)[0085]; and
a separator disposed between the anode and the cathode (separator between positive and 
negative electrode)[0085].

Regarding claims 15 - 17, Wu teaches the battery cell of claim 14. 
Wu does not teach wherein the battery cell has a discharge energy greater than or equal to 710 Wh/kg after 25 cycles, wherein the battery cell has a first-cycle energy retention of at least 90% after 30 discharge cycles, or wherein the battery cell has a first-cycle energy retention of at least 95% after 30 discharge cycles.
However, the claimed cathode material with the claimed coating material is taught in the disclosure of Wu. Since the compositions taught in Wu are physically the same as the claimed coating material then they cannot have mutually exclusive properties. Then the resulting capacity retention property is a necessarily present feature of Wu [MPEP 2123.01 II].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724